DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/09/2022 as a Request for Continued Examination. 
In the filed response, independent claims 1, 11, and 20 have been amended.
Accordingly, Claims 1-20 have been examined and are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 

Response to Arguments
1.	 Applicant’s arguments with respect to the instant claims have been carefully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Please see Examiner’s responses below.
2.	By way of example, Applicant points to paragraph 0024 of the specification (see pg. 8 of remarks) to show the subset may include various transform types, e.g., DCT, ADST, LGT, KLT, etc.) and combinations of vertical and horizontal transform types, e.g., DCT for both vertical and horizontal: DCT_DCT, LGT for both vertical and horizontal: LGT LGT, DCT for vertical and LGT for horizontal: DCT LGT, or LGT for vertical and DCT for horizontal: LGTDCT. Thus, the set must also include these combinations. As such, Applicant argues Koo 195 fails to disclose, teach or reasonably suggest a plurality of combinations of transform types, each combination including a vertical transform type and a horizontal transform type, and the vertical and horizontal transform types include a LGT, as claimed (e.g. independent claims 1, 11, and 20).
3.	 After further considering paragraph 0024, Examiner respectfully submits that the paragraph does not appear to explicitly associate the vertical with for example LGT and the horizontal with for example DCT or vice versa. As such, the Examiner respectfully requests Applicant to show where in the paragraph or elsewhere in the specification this can be found. If this can be shown and the claims were to more explicitly recite these combinations (e.g. DCT_LGT), where one is for the horizontal and the other is for the vertical as given in the remarks (pg. 8) , this could potentially help overcome the art of record. Accordingly, the Examiner upon further consideration of Koo 195 finds there is no explicit reference to requiring both the horizontal and vertical transform types which must also include the line graph transform (LGT). However, the Examiner respectfully submits that the limitation “each of the plurality of combinations of transform types including a vertical transform type and a horizontal transform type, and the vertical and horizontal transform types including a line graph transform (LGT)” (claim 1), can be simply interpreted as requiring a vertical transform type, a horizontal transform type, and a LGT given its BRI. In other words, the claim does not appear to require combining the vertical and horizontal transform types with LGT as given by the combinations DCT_LGT or LGT_DCT  as Applicant notes in their remarks. 
4.	Nonetheless, the Examiner introduces new prior art based on the current level of understanding of what is meant by the plurality of combinations of transform types.  Given the BRI of the aforementioned limitation, Koo et al. US 2018/0041760 (PTO 892), hereinafter referred to as Koo 760 is found to teach combinations of a vertical transform type, a horizontal transform type, and a LGT, where for e.g. a GBT (graph based transform)or DCT can be applied to different TUs (e.g. Figs. 8-9). Since a DCT (e.g. DCT-2) can be used as the horizontal and vertical transforms of the coefficient block (see for e.g. Coban et al. US 2021/0195192 A1 – PTO 892), then it stands to reason the DCT of Koo 760 applies to both the horizontal and vertical transform types together with the GBT. Moreover, Koo760 also points out (see ¶0161) the transform type may include at least one of  a plurality of transform types. For further details, please see the office action below.
5.	Examiner acknowledges Applicant’s response to the objection of claim 1 (pg. 7 of remarks). As such, the objection is withdrawn.
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	Accordingly, Claims 1-20 have been examined and are pending.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2018/0041760 A1, in view of Leleannec et al. US 2019/0281299 A1, hereinafter referred to as Koo760 and Leleannec, respectively.
Regarding claim 1, (currently amended): Koo760“A method for coding video data, executable by a processor, the method comprising: receiving video data [See decoder 200 in Fig. 2]; identifying a set of hybrid transform kernels corresponding to the video data [¶0162 where a transform from a set of transform types may be used. Here GBT, DCT, DST, KLT, etc., make up the set)]; selecting a subset of hybrid transform kernels from among the set of hybrid transform kernels [Depending on certain coding information of a video block, certain transform types may be employed (Figs. 8-9). For e.g. a LGT may be applied to a 1st TU, while another transform type that is not a LGT (e.g. DCT) may be applied to a 2nd TU (¶0163-0164). In this case, the subset can be considered {GBT, X} where X for this example is DCT]; and decoding the video data based on the subset of hybrid transform kernels that is selected [Decoder 200 (Fig. 2) decodes video data according to the transform types employed as per the methods described therein], wherein the set of hybrid transform kernels comprise a plurality of combinations of transform types [As noted above, from the set of transform kernels given in ¶0162, a subset can be selected depending on received coding information of the video block. See ¶0050, 0054, and the examples shown in Figs. 8-9. In other words, the combinations can include for e.g. {LGT, DCT} as shown.], each of the plurality of combinations of transform types including a vertical transform type and a horizontal transform type [The DCT applied on a video block involves two 1D transforms in both the horizontal and vertical directions; hence Koo’s use of the DCT covers both the vertical and horizontal transform types. See Leleannec below for added support regarding the foregoing], and the vertical and horizontal transform types including a line graph transform (LGT)”  [See above citations in relation to for e.g. Figs. 8-9 and Fig. 14, where the GBT is used along with DCT] Although Koo760 is found to teach the above claimed features given their BRI, Leleannec from the same or similar field of endeavor is brought in to provide additional support regarding the use of the DCT for coding video. Specifically, Leleannec shows the DCT applied to a video block involves the separable application of two 1D transforms in both the horizontal and vertical directions. [See for e.g. ¶0114. Also see ¶0108 from Coban as noted in the Examiner’s responses above] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph-based transform methods of Koo760 to add the teachings of Leleannec as above where asymmetric partitioning of blocks can be coupled to fast inverse transformation of data of such blocks yielding better compression efficiency and reducing computational complexity (¶0034).
Regarding claim 2, (original): Koo760 and Leleannec teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Koo760 further discloses “wherein the subset of hybrid transform kernels is selected implicitly.”  [Implicit selection can be construed as basing the selection on some other information. For e.g. Koo760 identifies using GBT/DCT depending on a partitioned block of video which in turn corresponds to different block sizes. See Figs. 8, 9, and 14 for support] 
Regarding claim 3, (original): Koo760 and Leleannec teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Koo760 further discloses “wherein the subset of hybrid transform kernels is selected based on at least one of an intra prediction mode and a block size associated with the video data.” [Given the limitation “based on at least one of”, Koo 760 identifies using GBT/DCT depending on a partitioned block of video which in turn corresponds to different block sizes. See Figs. 8, 9, and 14 for support]
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software, see Koo195 ¶0245 for executing the functions described therein.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software, see Koo195 ¶0245 for executing the functions described therein.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koo760, in view of Leleannec, and in further view of Koo et al. US 2022/0053189 A1 with priority to Prov. Application No. 62/824,243, hereinafter referred to as Koo189.
Regarding claim 4, (previously presented): Koo760 and Leleannec teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Koo760 and Leleannec however do not teach “wherein the subset of hybrid transform kernels is selected based on the intra prediction mode, and the intra prediction mode comprises one or more of DC, SMOOTH, SMOOTH_H, SMOOTH_V V_PRED, H_PRED, chroma-from-luma, and Paeth.”  
Koo189 on the other on hand from the same or similar field of endeavor discloses the foregoing. [A transform set can be determined based on an intra prediction mode of a current block (¶0146), where said intra prediction mode can be for e.g. a DC mode (¶0061)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph-based transform methods of Koo760 and the DCT techniques of Leleannec to add the teachings of Koo189 as above for providing transform-based image coding methods that yield highly efficient image/video compression (¶0004-0005).
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Claims 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo760, in view of Leleannec, and in further view of Koo et al. US 2020/0374554 A1 with priority to Prov. Application No. 62/727,548), hereinafter referred to as Koo554.
Regarding claim 5, (original): Koo760 and Leleannec teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Koo760 further teaches/suggests “wherein the subset of hybrid transform kernels is selected explicitly.”  [See Fig. 20 regarding coding an index representing a graph-based template. Also refer to ¶0219-0220 for support] Although Koo760 discloses the foregoing (Leleannec does not), Koo554 is brought in for additional support. Koo554 from the same or similar field of endeavor also teaches the above claimed features. [transform candidates in a transform subset is selected on basis of explicit signaling via flags per Tables 3-4 (¶ 0122). Note all intra prediction modes are specified. Also see ¶0194-0195 and Table 5 for mapping between intra-prediction modes and transform sets] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph-based transform methods of Koo760 and the DCT techniques of Leleannec to add the teachings of  Koo554 as above for providing a decoding method to help improve transform efficiency by determining and applying a suitable transform for a current block (¶0016).
Regarding claim 6, (original): Koo760, Leleannec, and Koo554 teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Koo760 further teaches/suggests “wherein the subset of hybrid transform kernels is identified by a syntax element signaled in a bitstream associated with the video data.” [Same as claim 5 where signaled information pertains to the video data. Flags indicate which GBT template to apply (e.g. ¶0235)] Although Koo760 discloses the foregoing (Leleannec does not), Koo554 is brought in for additional support. Koo554 from the same or similar field of endeavor also teaches the above claimed features. [Given the BRI of the foregoing limitation, see the citations of claim 5 since the referenced flags pertain to the coding of video data] The motivation for combining Koo760, Leleannec, and Koo554 has been discussed in connection with claim 5, above. 
Regarding claim 7, (original): Koo760, Leleannec, and Koo554 teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Koo760 and Leleannec however do not teach “wherein an explicit transform scheme is applied for all intra prediction modes.” Koo554 on the other hand from the same or similar field of endeavor teaches the foregoing features. [transform candidates in a transform subset is selected on basis of explicit signaling via flags per Tables 3-4 (¶ 0122). Note all intra prediction modes are specified. Also see ¶0194-0195 and Table 5 for mapping between intra-prediction modes and transform sets] The motivation for combining Koo760, Leleannec, and Koo554 has been discussed in connection with claim 5, above. 
Regarding claim 8, (original): Koo760, Leleannec, and Koo554 teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Although Koo760 and Leleannec do not disclose the features of claim 8, Koo554 is found to teach “wherein a number of hybrid transform candidates is different for different intra prediction modes.” [Refer to Tables 2 and 3 (¶0121-0122) where different transform candidates from different transform sets can be selected for the different intra-prediction modes. Priority support – see Tables 2-3 on pgs. 15-16] The motivation for combining Koo760, Leleannec, and Koo554 has been discussed in connection with claim 5, above. 
Regarding claim 9, (original): Koo760, Leleannec, and Koo554 teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Although Koo760 and Leleannec do not disclose the features of claim 0, Koo554 is found to teach “wherein an explicit transform scheme is used for a subset of the intra prediction modes.” [Refer to Table 3 (¶0122) where explicit signaling refers to selected transform candidates of a given intra-mode, which can be considered a subset of all intra-modes. Priority support – see Table 3 on pg. 15-16] The motivation for combining Koo760, Leleannec, and Koo554 has been discussed in connection with claim 5, above. 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo760, in view of Leleannec,, and in further view of Yu et al. (US 2013/0128977 A1), hereinafter referred to as Yu.
Regarding claim 10, (original): Koo760 and Leleannec teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Koo760 and Leleannec however do not disclose the features of claim 10. Yu on the other hand from the same or similar field of endeavor teaches “wherein the subset of hybrid transform kernels is switched between explicit and implicit based on signaling at a high-level syntax or at a block level.” [See ¶0104 for support regarding switching between explicit and implicit signaling via the PPS (i.e., high-level syntax)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph-based transform methods of Koo760 and the DCT techniques of Leleannec to add the teachings of Yu as above that provide for improved coding performance by selecting a collocated picture based on temporal distances between a current picture and a candidate set of reference picture (¶0040).
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486